Citation Nr: 1041119	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for costochondritis.  

2.  Entitlement to a rating greater than 10 percent for a 
service-connected hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the above claims. 

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.

As an initial matter, the Board notes that the Veteran initially 
filed for service connection for chest wall pain in February 
1978.  Service connection was granted and a non-compensable 
rating was assigned in a June 1978 rating decision.  In January 
1979, the Veteran filed another claim contending that his chest 
pain should be rated as a gastroesophageal disorder as he had 
been diagnosed with a hiatal hernia.  The RO denied service 
connection for a hiatal hernia in September 1979, but in June 
1980 the Board found that entitlement to service connection for a 
hiatal hernia had been established.  Pursuant to the Board's June 
1980 decision, the RO issued another rating decision in July 1980 
changing the applicable diagnosis for the Veteran's service-
connected chest pain to a hiatal hernia.  The Veteran did not 
appeal this decision such that this determination is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In 
December 1980, the RO assigned a 10 percent rating for the 
Veteran's service-connected hiatal hernia, effective November 12, 
1980.

In June 2007, the Veteran filed the current claim, wherein he 
seeks service connection for costochondritis.  A change in 
diagnosis or specificity of the claim must be carefully 
considered in determining the etiology of a potentially service-
connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  38 
C.F.R. § 4.13; See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran's current claim for service connection for 
costochondritis represents a new diagnosis and, therefore, his 
claim will be adjudicated de novo.  See Boggs, 520 F.3d at 1334-
1337. 


FINDINGS OF FACT

1.  The Veteran's costochondritis was incurred in, or caused by, 
his military service. 

2.  The Veteran's service-connected hiatal hernia is manifested 
by pain; occasional, but recurrent regurgitation; and frequent 
heartburn.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
costochondritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent for a 
service-connected hiatal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this decision, the Board grants service connection for 
costochondritis.  This award represents a complete grant of the 
benefits sought on appeal for that issue.  Thus, any deficiency 
in VA's compliance is deemed to be harmless error, and any 
further discussion of VA's responsibilities with regard to the 
Veteran's service connection claim is not necessary.

The Veteran has received all essential notice pertinent to his 
claim for an increased rating for a service-connected 
gastroesophageal disability.  He has had a meaningful opportunity 
to participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO 
letter dated in June 2007 informed the Veteran of all three 
elements required by 38 C.F.R. § 3.159(b), as stated above.  He 
was provided an additional letter in May 2008.  See Vazquez-
Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. October 22, 
2010).  The claim was readjudicated in an September 2009 
supplemental statement of the case, thereby curing any timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Regarding the duty to assist, the RO has obtained the Veteran's 
service records, VA treatment records, and private treatment 
records.  A VA examination was conducted in July 2007 in which 
the examiner reviewed the claims file, considered the Veteran's 
history, and conducted an examination.  Subsequently, additional 
private treatment records were received and additional VA 
examinations were provided in January 2008 and March 2009.  With 
regard to the Veteran's claim for an increased rating for a 
hiatal hernia, the Veteran was provided with an examination that 
was accurate, descriptive, and based on the complete medical 
record, including the Veteran's lay assertions.  As such, VA has 
fulfilled any duty to provide a thorough and contemporaneous 
medical examination.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he suffers from musculoskeletal chest 
wall pain, diagnosed as costochondritis, and that he has 
continuously suffered from this disorder since service.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

The Veteran consistently complained of chest pain throughout 
service.  At an April 1978 VA examination, the Veteran reported 
that he first experienced a sharp pain in his chest while running 
in 1975.  Service treatment records show treatment for chest pain 
beginning in October 1976.  The Veteran complained of sharp 
intermittent pain on the left side, occasionally appearing in the 
back or left shoulder.  The Veteran's chest was clear to 
auscultation and percussion, and no pain was elicited from 
compression of the rib cage.  His condition was attributed to 
anxiety or functional pain.  The Veteran complained of chest pain 
again in November 1976 and was diagnosed with chest wall pain.  
In January 1977, the Veteran reported that the pain was worse 
with deep breaths and the physician recorded an impression of 
musculoskeletal pain.  In April 1977, a clinician also provided 
an impression of chest wall pain, and the Veteran received 
further treatment for chest wall pain in May 1977 through July 
1977.  His separation examination, dated September 1977, also 
notes complaints of chest pain.  

In April 1978, the Veteran was provided with a VA examination.  
The examiner's impression was musculoskeletal pain, although 
there was no evidence of tenderness at the time of examination.  
In December 1978, the Veteran was evaluated by a private 
physician.  The Veteran complained of having pulled muscles in 
service and of pain along the left sternal border which radiated 
laterally in the lower ribs, both right and left, and around to 
the back of the lower thoracic spine.  The Veteran described his 
pain as severe and disabling.  The physician noted that the 
Veteran's complaints sounded like a muscular spasm, but that he 
suspected the possibility of an esophageal hiatal hernia.  X-rays 
confirmed the presence of a hiatal hernia.  The physician noted 
that the Veteran was also overweight, and that his hiatal hernia 
was related to his weight.  

At a February 1980 hearing, the Veteran testified that all 
instances of pain have been centered on his solar plexus.  In 
July 1982, the Veteran was seen for sharp "knife-like" left 
parasternal pain which was aggravated by movement of his arms and 
chest wall muscles.  The examination notes also indicate that the 
Veteran reported a history of similar episodes dating back to 
service.  The notes show that the Veteran told his physician that 
he had been previously diagnosed with a hiatal hernia and with 
musculoskeletal pain.  The Veteran was diagnosed with "chest 
pain, probably musculoskeletal."  The Veteran was treated for 
costochondritis of the chest from 1988 to 1990.  See December 
2007 physician's statement.  

In March 1995, the Veteran's primary physician determined that he 
suffered from a somatic dysfunction on the right side with muscle 
spasm, although the severity of the spasms had improved with 
mobilization and a Novocaine injection, administered at his 
previous appointment for back pain.  The Veteran complained of 
pain centered on the lower right rib and the right lower thoracic 
spine in May 1997 and sought treatment for pain for right rib and 
shoulder pain in August 1997.  In June 1998, the physician's 
assessment was of low back pain, a somatic dysfunction of the 
right lower ribs, and secondary muscle spasm.  In May 1999, the 
treatment records show that the Veteran's lower ribs were 
"exquisitely tender to light touch."  The physician assessed 
that the Veteran's suffered from costochondritis.  In December 
2002, the assessment also notes that the physician is concerned 
about the Veteran's complaints of chest pain with exertion.  In 
July 2004, the Veteran complained of chest wall pain on the right 
side, positioned more laterally than his diagnosed 
costochondritis.  The assessment provided is somatic dysfunction 
involving the ribs and thoracic area with muscle spasm and 
imbalances.  The report also notes that there is some degree of 
musculoskeletal strain due to obesity.  In May 2006, the 
physician determined that vomiting caused by the Veteran's 
gastroenteritis was aggravating his costochondritis.     

In December 2007, the Veteran's manager submitted a statement 
asserting that the Veteran has continuously complained about 
chest pains since he was hired at his place of employment in 
1987.  He also stated that the Veteran was absent from work on 
many occasions from 1987 to the present due to chest pain.

In January 2008, the Veteran was provided with a VA examination 
in order to determine whether the Veteran's costochondritis is 
related to his in-service chest wall pain.  The Veteran had no 
palpable chest pain, but did have high epigastric discomfort on 
palpitation below the manubrium of the sternum.  The examiner 
determined that the Veteran's chest wall pain was not 
costochondritis, but may have been caused by his hiatal hernia.  
In March 2009, the Veteran was provided with a second VA 
examination.  Upon examination, the examiner found tender at both 
sides of the sternum at the costosternal junction.  The report 
also states that the Veteran's gastroesophageal reflux disorder 
was controlled and there was no evidence of a hiatal hernia, but 
that the Veteran currently suffered from chest wall pain which 
began in service.  

In a May 2010 hearing, the Veteran testified that most of his 
chest pain is due to his costochondritis.  He explained that the 
pain from his hiatal hernia is centered, but that the pain from 
costochondritis feels like having a heart attack and shoots up 
into the shoulder and occasionally into his arm.  The pain from 
his costochondritis is experienced both on the chest wall and 
also through the opposite place on his back.   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. §  5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

With regard to evidence provided by a lay person, a lay witness 
is competent to testify as to the occurrence of an in-service 
injury or incident where such issue is factual in nature.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, 
lay evidence will also be competent and credible on the issues of 
diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay evidence may 
be competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Here, the Veteran has testified as to his symptoms of chest pain, 
specifically in regard to the date of onset, location, and 
character of his chest pain.  The Board finds that the Veteran is 
competent to testify to the date that he began to experience 
chest pain and his symptoms of chest pain, including the 
continuous nature and location of his pain.  Furthermore, the 
Board finds that the Veteran's testimony is credible.  His 
assertion that he has experienced chest pain that extends through 
the shoulder and through the back since service is consistent 
with the pain he reported during in service; at the April 1978 VA 
examination; and at an appointments with his private physician in 
May 1997, August 1997, and June 1998.  Therefore, resolving all 
doubt in favor of the Veteran, the competent and credible 
evidence of record shows continuity of symptomatology, and 
service connection is established under 38 C.F.R. § 3.303(b).

Additionally, the March 2009 VA examiner found that the Veteran 
currently suffered from chest wall pain that began in service.  
The Board notes that the January 2008 VA examiner opined that the 
Veteran's chest wall pain had been misdiagnosed as 
costochondritis, but the examiner did not provide a reasoned 
medical explanation for his conclusion that costochondritis was 
not substantiated by the medical evidence of record.  As such, 
the January 2008 examiner's opinion is not entitled to any 
weight.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  While the March 2009 VA 
examiner only found that the Veteran's chest wall pain was 
related to service and did not provide an opinion as to his 
costochondritis specifically, this opinion lends weight to the 
Veteran's assertion that his symptoms of costochondritis have 
been continuous since service, particularly in light of the 
examiner's finding that the Veteran's gastroesophageal disorder 
was well-controlled and no hiatal hernia was present at the time 
of the examination.   

In sum, the competent, credible, and persuasive evidence of 
records supports the Veteran's claim, and service connection is 
warranted for costochondritis.


III.  Increased Rating  

The Veteran contends that his service-connected gastroesophageal 
disability is productive of symptoms worse than indicated by his 
current 10 percent disability rating. 

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
Here, the evidence of record does not demonstrate diverse 
symptoms meeting the criteria for different ratings such that the 
application of staged ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.

The Veteran's gastroesophageal disability, diagnosed as 
gastroesophageal reflux disorder (GERD) with a hiatal hernia, is 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this 
code, a 60 percent rating is assigned when a hiatal hernia causes 
symptoms of pain, vomiting, material weight loss, and 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  Id.  A 
30 percent rating is assigned when a hiatal hernia causes 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, or 
shoulder pain, productive of considerable impairment of health.  
Id.  A 10 percent rating is assigned when two or more of the 
symptoms listed under the criteria for a 30 percent rating are 
present, but with less severity.  Id.

In May 2006, the Veteran saw his primary physician for stomach 
pain and chest soreness due to vomiting.  The Veteran was having 
increased occurrences of heartburn, possibly due to post-nasal 
drip.  The physician found that the Veteran suffered from 
probable gastroenteritis, and determined that the vomiting was 
also aggravating his costochondritis.  In November 2006, the 
Veteran reported increased burping and constipation after 
switching to a generic version of his heartburn medication.   

In July 2007, the Veteran was provided with a VA examination to 
assess the current severity of his gastroesophageal disability.  
The examiner noted that the Veteran switched medications in 2005.  
The Veteran had not lost weight, there was no dysphagia for 
solids or liquids, and there was no hematemesis or melena.  The 
Veteran reported symptoms of right epigastric pain and some 
regurgitation, but no nausea or vomiting.  The examiner diagnosed 
a hiatal hernia with gastroesophageal reflux disease, and found 
that it was fairly well-controlled on his current medication with 
no evidence of anemia or other ill effects.

In January 2008, a VA examiner noted that the Veteran takes 
medication for his acid peptic disease and had epigastric 
discomfort on palpitation below the manubrium of the sternum.  In 
January 2009, the Veteran was provided with another VA 
examination, and the examiner determined that the Veteran was 
doing well on his current medication.  There was no evidence of 
weight loss, dysphagia to solids or liquids, hemoptysis, melena, 
nausea, vomiting, spasm, or neoplasm.  There was some evidence of 
regurgitation.  The examiner noted that there was no surgical 
history or history of trauma.  Upon examination, the Veteran 
showed mild tenderness at the epigastric area and active bowel 
sounds.  There were no ascites, hernia, inguinal hernia, anemia, 
obstruction, spasm, or dilation of the esophagus.  The examiner 
determined that the Veteran's GERD was under pretty fair control 
and that there was no hiatal hernia.  

At the May 2010 hearing, the Veteran testified that he 
experiences heartburn every other day, lasting from one to hours.  
He also reported symptoms of vomiting due to regurgitation, 
occurring about once every two to three months.  The Veteran 
testified that he experienced localized pain due to his hiatal 
hernia, but testified that that most of the chest pain he 
experiences is due to costochondritis.

Based on the findings in the record, the Veteran does not exhibit 
or more nearly approximate the symptoms required for a 30 percent 
rating.  See 38 C.F.R. § 4.7.  The evidence of record shows that 
the Veteran has persistently recurrent epigastric distress with 
regurgitation and pain.  Specifically, he has reported having 
heartburn every other day, lasting from one to hours; some 
regurgitation with vomiting due to regurgitation, occurring about 
once every two to three months; and localized pain.  However, 
there is no lay or medical evidence in the record of dysphagia or 
pyrosis.  Nor do the Veteran's symptoms produce considerable 
impairment of health.  Rather, the Veteran's gastroesophageal 
disorder has been regularly described as well-controlled and the 
VA examiners determined that he was generally doing well and that 
his hiatal hernia with gastroesophageal reflux was not productive 
of any ill effects.  See July 2007 and January 2009 examination 
reports.  Therefore, as the Veteran does not show the symptoms or 
the severity of symptoms described by the criteria for a 30 
percent rating under the rating schedule, a rating greater than 
10 percent is not warranted. 

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's gastroesophageal 
disability are not shown to cause any impairment that is not 
already contemplated by the rating criteria.  Diagnostic Code 
7346 contemplates pain and regurgitation.  Therefore, the Board 
finds that the rating criteria reasonably describe his disability 
and referral for consideration of an extraschedular rating is not 
warranted in this case. 


ORDER

Service connection for costochondritis is granted. 

A rating in excess of 10 percent for a service-connected hiatal 
hernia is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


